ORDER
The Disciplinary Review Board having filed a report with the Court on April 7,1995, recommending that DAVID H. VAN DAM of PARAMUS, who was admitted to the bar of this State in 1981, and who was thereafter temporarily suspended from practice on March 14, 1993, and who remains suspended at this time, be suspended for a period of three years retroactive to March 14, 1993, on the basis of his criminal conviction of making a false statement to an institution insured by the FSLIC (18 U.S.C.A. 1014 and 2) and obstruction of justice (18 U.S.C.A. 1505 and 2), and good cause appearing;
It is ORDERED that DAVID H. VAN DAM is suspended from the practice of law for a period of three years, effective March 14, 1993, and until further Order of the Court; and it is further
ORDERED that DAVID H. VAN DAM be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that DAVID H. VAN DAM reimburse the Disciplinary Oversight Committee for appropriate administrative costs.